Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,971,077. 
The present application claims the same subject matter of an organic light emitting diode display device performing low frequency driving, which is same as the US patent 10,971,077.  

17/190,962
10,971,077
1. A display device comprising: a display panel including a plurality of pixels; and 5a panel driver configured to drive the display panel, wherein the panel driver receives an input image data and determines whether the input image data represent a still image, and wherein, when the input image data represent the still image, the panel driver drives the display panel at a first frame frequency for a first time to display the still image, and drives 10the display panel at a second frame frequency higher than the first frame frequency for a second time after the first time to display the still image.

1. An organic light emitting diode (OLED) display device comprising: a display panel including a plurality of pixels each having an OLED; and 5a panel driver configured to drive the display panel, wherein the panel driver receives input image data at an input frame frequency and determines whether the input image data represent a still image, wherein, when the input image data do not represent the still image, the panel driver drives the display panel at a first output frame frequency substantially equal to the input frame 10frequency, wherein, when the input image data represent the still image, the panel driver drives the display panel at a second output frame frequency lower than the input frame frequency for a low frequency driving time, and drives the display panel at a third output frame frequency higher than the second output frame frequency for a high frequency insertion time after the low 15frequency driving 

4. The OLED display device of claim 1, wherein the high frequency insertion time is periodically inserted while the still image represented by the input image data is not changed.


Claims 1-20 would be allowable if they overcome the rejection above as prior arts of reference presented on the 892 fail to teach wherein said in the claims:

1. “wherein the panel driver receives an input image data and determines whether the input image data represent a still image, and wherein, when the input image data represent the still image, the panel driver drives the display panel at a first frame frequency for a first time to display the still image, and drives 10the display panel at a second frame frequency higher than the first frame frequency for a second time after the first time to display the still image”, including all other limitations in the claim.

14. “wherein the panel driver receives an input image data, and determines whether the input image data represent a still image, and wherein, when the input image data represent the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628